Citation Nr: 0024671	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1970 to March 
1971 with additional periods of service in the reserve.  

This appeal arises from an October 1996 rating decision of 
the Washington, D.C., Regional Office (RO) which denied 
service connection for a gastrointestinal disability.  The 
veteran appealed this determination.

A hearing was held before the Board of Veterans' Appeals 
(Board) in June 2000.  The undersigned conducted this hearing 
and will make the final determination in this appeal.  
38 U.S.C.A. § 7102 (West 1991 & Supp. 2000).

In a letter of July 2000, the veteran appears to raise the 
issues of secondary service connection for osteoporosis and a 
skin disorder resulting from his gastrointestinal disability.  
The Board finds that these claims are not properly before it 
at the present time and that they are not inextricably 
intertwined with the issue on appeal.  Therefore, taking in 
account the following favorable decision, these secondary 
service connection claims are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The lay and medical evidence presents a plausible claim 
for service connection for a gastrointestinal disability.

2.  Competent medical evidence has established a nexus 
between the veteran's in-service gastrointestinal complaints 
and his current inflammatory bowel disease.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gastrointestinal disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's inflammatory bowel disease, now diagnosed 
as ulcerative colitis, was incurred during his active duty 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records indicates that the 
veteran underwent a physical examination for flight status in 
February 1969.  He specifically denied any medical history of 
intestinal trouble.  On examination in January 1970, his 
abdomen and viscera were normal.  The veteran was given 
comprehensive physical examinations in September 1975, April 
1977, and April 1981.  These examinations all reported 
medical histories and findings on examination similar to 
those of February 1969.  The medical histories prepared for 
the latter three examinations also noted the veteran's 
specific denial of ever having been hospitalized.  However, 
an outpatient record of August 8, 1970 noted the veteran's 
complaints of abdominal cramps, decreased appetite, and a ten 
pound weight loss in the previous two weeks.  It is unclear 
based on the examiner's handwriting whether the veteran 
denied or confirmed symptoms of diarrhea, nausea, or 
vomiting.  After examination, the only abnormality noted was 
slightly increased bowel sounds.  The diagnosis was 
functional bowel syndrome.  It appears that he was given 
medication for these symptoms and was to return for follow-up 
evaluation on the subsequent Monday morning.  A subsequent 
entry dated August 10, 1970, noted "RFFD - Sx resolved."

The veteran's DD Form 214 noted that his primary military 
specialty was as a rotary wing pilot.  His service personnel 
records indicate that he served in combat in Vietnam.

The veteran filed a claim for service connection for an 
unspecified disability in May 1994, and for a 
gastrointestinal disorder in April 1995.  In an April 1995 
letter to the RO, the veteran claimed that he had been called 
into active service for lengthy periods of time in the 1970's 
and 1980's.  He alleged that his current bowel symptoms had 
been treated at military hospitals during these periods of 
service.  The veteran asserted that these symptoms progressed 
to the point in the mid-1980's that he was released from 
reserve duty.  In June 1995, the veteran submitted a written 
statement.  He asserted that his military hospitalization 
reports for his gastrointestinal problems had been destroyed 
after a bank had foreclosed on his house and discarded his 
personal effects.  In a letter of October 1996, the veteran 
claimed that he had suffered with gastrointestinal symptoms 
for many years. 

In his substantive appeal (VA Form 1-9) received in January 
1997, the veteran claimed that his gastrointestinal disorders 
had been treated in military hospitals on Fort Sam Houston, 
Texas, in 1975 and at West Point, New York, in 1978.  He 
asserted that he had tried to obtain these records through 
the military, but had been unsuccessful.  Attached to this 
form was a written statement prepared by the veteran.  He 
claimed that his gastrointestinal symptoms began during his 
military service in Vietnam.  The veteran believed that these 
symptoms started after he was forced to ingest contaminated 
water from a rice field after the helicopter he was flying 
had been shot down.  He alleged that his commanding officers 
knew of his gastrointestinal problems and allowed him to seek 
treatment from the unit medic so that it would not be 
reported in his military file.  He alleged that he had not 
reported these symptoms because he was afraid he would lose 
his flight status.  It was asserted by the veteran that he 
self treated his gastrointestinal problems with over-the-
counter medication until his symptoms became so severe he was 
forced to seek continuous medical treatment in 1985.

His VA and private medical records dated from the late 1980's 
to 2000 indicate diagnoses for irritable bowel syndrome, 
Crohn's disease, inflammatory bowel disease, ulcerative 
colitis, perirectal disease, steroid related osteoporosis, 
and Reiter's syndrome.  His medical histories indicate that 
the veteran's gastrointestinal disorders were first treated 
in the mid-1980's.  Two VA physicians' opined in October and 
November 1990 that the veteran's gastrointestinal disability 
had left him completely and permanently disabled and made it 
difficult for him to maintain employment.

At his Board hearing in June 2000, the veteran provided 
testimony similar to his submitted written statements.  He 
asserted that a helicopter he had piloted in June 1970 was 
shot down by enemy fire while taking off from a landing zone.  
The veteran alleged that the helicopter crashed into a rice 
field and he was trapped in a position that forced him to 
ingest water.  He testified that it was only due to the quick 
action of another crewmember who pulled him free from the 
helicopter that prevented him from drowning.  The veteran 
asserted that he developed abdominal distress approximately 
three weeks later.  He claimed that these problems forced him 
to be removed from flight status and hospitalized for 10 
days.  It was contended by the veteran and his representative 
that the abbreviation "RFFD" stood for "removed from 
flight status" and there were entries in the service medical 
records indicating he had been admitted to a hospital in 
August 1970.  In addition, he asserted that his current VA 
physician was willing to write a nexus opinion regarding his 
gastrointestinal disability and the incidents of his military 
service.  The Board allowed the record to remain open for an 
additional 45 days so that the veteran could obtain and 
submit such a medical opinion.  

A July 2000 letter from the Chief of Gastroenterology at the 
VA Medical Center in Washington, D.C., indicated that he had 
treated the veteran's gastrointestinal problems since 1991, 
and that these problems had been attributed to several 
diagnoses.  This physician further commented:

Based upon [the veteran's] 
gastrointestinal symptoms that occurred 
during his service in Viet Nam and 
continued afterwards, I think that it is 
reasonable to assume that his current 
problems with inflammatory bowel disease 
are related to the symptoms that first 
occurred in Viet Nam.  In other words, 
his symptoms in 1970 may have been early 
manifestations of his inflammatory bowel 
disease or they may have acted as the 
trigger to set up the immunologic 
abnormalities that we know as 
inflammatory bowel disease.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  38 U.S.C.A. § 5107(a).  Three 
discrete types of evidence must be present in order for a 
veteran's claim for benefits to be well grounded:  (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (3) 
there must be competent evidence of a nexus between the in-
service injury or disease and the current disability.  Such a 
nexus must be shown by medical evidence.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In this case, the veteran has presented evidence of in-
service complaints for gastrointestinal problems, a current 
diagnosis for a gastrointestinal disorder, and competent 
evidence of a nexus between in-service complaints and his 
current disability.  Thus, the veteran has submitted a 
plausible claim for service connection.

Turning to the merits of the claim, the veteran has testified 
to the circumstances that led to his treatment for 
gastrointestinal complaints in August 1970.  While the 
available medical evidence does not appear to substantiate 
his claims of hospitalization and extensive treatment in 
August 1970, the record does substantiate complaints of 
gastrointestinal pathology.  It appears that these symptoms 
were found to have resolved a few days later and his 
subsequent medical histories and examinations reported no 
gastrointestinal disability.  However, the Board finds the 
veteran's sworn testimony regarding his failure to report his 
gastrointestinal problems to be credible.  It is reasonable 
to believe that the veteran would protect his hard won flight 
status as long as possible for both reasons of pride and 
desire to continue to serve his adopted country.  

As the veteran's in-service symptoms and its chronicity have 
been established, the medical history as noted in the 
physician's letter of July 2000 is found to substantially 
comply with the evidence of record.  This physician 
determined that there was a nexus between the veteran's in-
service complaints and his current inflammatory bowel 
disease.  As this opinion is from a competent medical 
professional and there is no competent evidence to the 
contrary, it must be accepted by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Based on the above analysis, and after resolving all 
reasonable doubt in the veteran's favor, the evidence 
establishes that inflammatory bowel disease was incurred 
during his active duty service.  Service connection is 
therefore granted.


ORDER

Entitlement to service connection for inflammatory bowel 
disease is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

